485APOS As filed with the Securities and Exchange Commission on June 29, 2017 1933 Act Registration Number: 333-77993 1940 Act Registration Number: 811-09277 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 37 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. 37 (Check appropriate box or boxes.) Viking Mutual Funds (Exact name of Registrant as Specified in Charter) 1 North Main Street, Minot, North Dakota 58703 (Address of principal offices) (Zip code) Registrant’s Telephone Number, Including Area Code 701-852-5292 Shannon D. Radke, 1 North Main Street, Minot, ND 58703 (Name and Address of Agent for Service) With Copies to: Deborah B. Eades, Vedder Price, P.C., 222 North LaSalle Street, Suite 2600, Chicago, Illinois 60603 Approximate Date of Proposed Public Offering As soon as practicable after effectiveness It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) on (date), pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date), pursuant to paragraph (a)(1) X 75 days after filing pursuant to paragraph (a)(2) on (date), pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Shares of Beneficial Interest The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the U.S. Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities, and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion—Dated: June 29, 2017 VIKING MUTUAL FUNDS PO BOX 500 MINOT, ND 58702 PROSPECTUS [ , 2017] This prospectus describes the following funds managed by Viking Fund Management, LLC: Kansas Municipal Fund (Ticker Class A: KSMUX and Class I: [ ]) Maine Municipal Fund (Ticker Class A: MEMUX and Class I: [ ]) Nebraska Municipal Fund (Ticker Class A: NEMUX and Class I: [ ]) New Hampshire Municipal Fund (Ticker Class A: NHMUX and Class I: [ ]) Oklahoma Municipal Fund (Ticker Class A: OKMUX and Class I: [ ]) Mutual Funds: • are not insured by the FDIC or any other government agency • have no bank guarantees • may lose value, so an investor may lose money As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page KANSAS MUNICIPAL FUND—SUMMARY 1 MAINE MUNICIPAL FUND—SUMMARY 7 NEBRASKA MUNICIPAL FUND—SUMMARY 13 NEW HAMPSHIRE MUNICIPAL FUND—SUMMARY 19 OKLAHOMA MUNICIPAL FUND—SUMMARY 25 ADDITIONAL INFORMATION ABOUT THE FUNDS 31 The Reorganization 31 Investment Objectives and Policies 31 Principal Risks 31 Portfolio Holdings 33 DISTRIBUTIONS AND TAXES 33 Dividends and Capital Gain Distributions 33 Taxes 33 MANAGEMENT 36 Manager-of-Managers 37 FUND SERVICE PROVIDERS 38 THE SHARES OFFERED 38 Class A Shares 38 Sales Charge Reductions and Waivers 39 Class I Shares 40 HOW TO BUY SHARES 41 Minimum Investments and Share Price 43 Investor Services 43 HOW TO SELL SHARES 45 Account Policies 46 DEALER COMPENSATION 49 CERTAIN FEES PAID TO FINANCIAL INTERMEDIARIES 50 SHAREHOLDER INQUIRIES AND MAILINGS 50 FINANCIAL HIGHLIGHTS 51 ADDITIONAL INFORMATION 53 Annual/Semiannual Report to Shareholders 53 Statement of Additional Information (SAI) 53 KANSAS MUNICIPAL FUND—SUMMARY Investment Objective The Kansas Municipal Fund (the “Fund”) seeks the highest level of current income that is exempt from federal and Kansas personal income taxes and is consistent with preservation of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts with respect to purchases of shares of the Fund if you and your family invest, or agree to invest in the future, at least $100,000 in the Fund or in other mutual funds advised by Viking Fund Management, LLC (“Integrity/Viking Funds”). More information about these and other discounts is available from your financial professional and in “The Shares Offered—Class A Shares” on page [•] of the Fund’s prospectus and “Buying and Selling Shares” on page [•] of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Shares Class I Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 2.50% None Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of purchase price or redemption proceeds) 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee (as a percentage of amount redeemed, if applicable) None None Exchange Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Shares Class I Shares Management Fees .50% .50% Distribution and Service (12b-1) Fees .25% — Other Expenses [ ]% [ ]% Total Annual Fund Operating Expenses [ ]% [ ]% Fee Waivers and Expense Reimbursements(1) [ ]% [ ]% Total Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements [ ]% [ ]% (1) The Fund’s investment adviser has contractually agreed to waive fees and reimburse expenses through November 29, 2018 so that Total Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements (excluding taxes, brokerage fees, commissions, extraordinary and non-recurring expenses, and acquired fund fees and expenses) do not exceed 0.98% for Class A Shares and 0.73% for Class I Shares of average daily net assets. This expense limitation agreement may only be terminated or modified prior to November 29, 2018 with the approval of the Fund’s Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the costs of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year, that the Fund’s operating expenses remain the same, and that the contractual expense limitation agreement remains in place for the first year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A Class I Class A Class I Class A Class I Class A Class I $[ ] $[ ] $[ ] $[ ] $[ ] $[ ] $[ ] $[ ] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover was [•]% of the average value of the portfolio. Principal Investment Strategies To pursue its objective, the Fund normally invests at least 80% of its net assets (including any borrowings for investment purposes) in municipal securities that pay interest free from (a) federal income taxes, including the federal alternative minimum tax, and (b) Kansas personal income taxes. Municipal bonds are debt securities issued by or on behalf of states, territories, and possessions of the United States and their political subdivisions, agencies, authorities, and instrumentalities. The two general classifications of municipal bonds are “general obligation” and “revenue” bonds. General obligation bonds are secured by the issuer’s pledge of its faith, credit, and taxing power for the payment of principal and interest.
